Citation Nr: 9913236	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In November 1998, the veteran and his 
wife provided testimony via video conference hearing before 
the undersigned Board Member regarding entitlement to service 
connection for headaches.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran's 
preexisting headaches increased in disability during service.  

2.  There is no competent medical evidence of a nexus or link 
between any current allergic rhinitis and service.

3.  There is no competent medical evidence of a nexus or link 
between any current stomach disorder and service.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for headaches.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for allergic 
rhinitis.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for a stomach 
disorder.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he now suffers from recurrent 
headaches, a stomach disorder and allergic rhinitis as a 
result of his active service.  In general, service connection 
may be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims for service connection are 
plausible.  

A.  Headaches

The veteran has theorized that his preservice headaches 
became more severe in service.  While the Board must 
initially determine whether the veteran has submitted a well-
grounded claim as outlined above, it is noted that a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  A veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. 
Brown, 7 Vet. App. 238, 245-56 (1994).  Further, "temporary 
or intermittent flareups during service of a preexisting 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to symptoms, is worsened."  Jensen v. Brown, 19 
F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The veteran contends that his current headaches are related 
to service because they have been worse since service.  He 
believes that his headaches were exacerbated by inservice 
stress.  Although his service induction physical did not note 
current headaches, the veteran reported a history of tension 
headaches.  Additionally, preservice medical records show 
that the veteran was evaluated for recurrent migraine 
headaches prior to his active service, as reflected in 
medical records dated in 1963.  At that time, the veteran was 
a military dependent.  A history of rapid head growth was 
noted as well as complaints of headaches with a history of 
treatment for such with APCs and Phenobarbital.  Neurological 
evaluation yielded a diagnosis of arrested hydrocephalus, 
mild left spastic hemiparesis and tension headaches.  

The Board observes that the medical records regarding 
preservice headaches show, consistent with the veteran's 
assertions, a definite preservice condition.  Thus, although 
the Board finds that the presumption of soundness applies, it 
has been rebutted by clear and unmistakable evidence.  

The veteran was treated for headaches in service on several 
occasions.  At the time of separation from service, he 
reported almost daily mild headaches.  

A report of VA psychiatric evaluation conducted in February 
1973 reveals that the veteran had been taking Darvon for 
migraine headaches and nerves as prescribed by his local 
doctor, William Gebb, M.D.  

Medical records showing post-service treatment for headaches 
include those from VA, Central Oklahoma Medical Group and 
University Hospital.  The veteran has occasionally complained 
during psychiatric evaluations that he experienced headaches 
when he had a flair up of psychoneurotic symptoms.  These 
symptoms were controlled with medication.  In 1993, the 
veteran underwent shunting of a subarachnoid cyst which 
reportedly resulted in a reduction in the headaches.  

In May 1997, the veteran was afforded a VA examination for 
stomach disorders.  The examiner opined that the veteran's 
headaches were secondary to the veteran's history of post 
operative shunt placement from the subarachnoid cyst to the 
peritoneal cavity.  

At a July 1998 hearing, the veteran indicated that he may be 
able to produce additional private medical records relating 
to this claim.  Specifically, he stated that he would again 
attempt to obtain records from Dr. Gebb, who allegedly 
treated him for a variety of problems, including headaches, 
immediately following service.  In a written statement dated 
in September 1998, the veteran explained that he was unable 
to secure any additional records.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  

In this case, there is no competent medical evidence that the 
veteran's headaches worsened in service, and the VA 
examination report contains an opinion that any current 
headaches are related to cyst removal and shunt placement.  
Although the veteran has urged that he has had worse 
headaches since service, the Board finds that there is no 
medical evidence of a permanent worsening in the condition 
beyond the natural progress of the disease as a result of 
service.  Lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 
299 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of his 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  

In the absence of competent medical evidence that his 
preexisting headaches worsened in service, the veteran's 
claim of entitlement to service connection for headaches is 
not well grounded and must be denied on that basis.  In the 
absence of a well grounded claim, VA is under no duty to 
assist him in developing the facts pertinent to that claim.  
See Epps, 126 F.2d at 1468. 

B.  Allergic Rhinitis

The veteran asserts that he developed allergic rhinitis in 
service.  

In addition to the general rules regarding service 
connection, under 38 C.F.R. § 3.380 (1997), diseases of 
allergic etiology, including bronchial asthma and urticaria, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  Id.

Service medical records include several notations of symptoms 
of sinusitis in 1969 and 1970 along with X-ray findings of 
possible minimal sinusitis in August 1971.  Frequent sinus 
congestion related to weather changes was noted at 
separation.  Thereafter, the veteran was not seen for sinus 
related symptoms for many years.  Private records noted above 
dating from 1988 show treatment for nasal congestion 
associated with pharyngitis and bronchitis.  Private medical 
records dated in the early 1990's show treatment primarily 
for allergic rhinitis.  A report of VA examination dated in 
May 1997 revealed no significant abnormalities but did 
indicate a history and a diagnosis of allergic rhinitis.  
Sinus X-rays revealed left cerebral ventricular shunt, 
agenesis of the frontal sinuses and no paranasal sinus 
disease.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey, 7 Vet. App. at 405.  The veteran has 
failed to present medical evidence of a relationship between 
any current allergic rhinitis and service.  There is no 
competent (i.e., medical) evidence suggesting that the 
veteran's claimed disorder is related to or otherwise had its 
origin during the veteran's active military service.  

As discussed earlier in this decision, the statements of the 
veteran and his representative are not considered competent 
evidence to prove a matter requiring medical expertise.  See 
Layno, 6 Vet. App. at 469.  As noted previously, since 
neither the veteran nor his representative has any medical 
expertise, their lay opinions do not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu, 2 Vet. App. at 494-5; Jones, 7 
Vet. App. at 137.  Moreover, there is no evidence that 
sinusitis was chronic in service, and to the extent that the 
veteran's assertions in this case constitute evidence of 
continuity of symptomatology since service, the Board notes 
that competent evidence has not been submitted that relates a 
present condition to that symptomatology.  See Savage, supra.  
In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for 
allergic rhinitis  is not well grounded and must be denied on 
that basis.  

C.  Stomach Disorder

The veteran asserts that he developed a stomach disorder in 
service.  Service medical records show minimal treatment for 
isolated stomach problems.  These include treatment for 
gastroenteritis while he was a military dependent, evaluation 
of stomach pain in 1968 and indigestion in 1971.  The 
veteran's separation examination indicates a history of 
indigestion related to spicy food and nerves.  Post-service 
records show that the veteran had been treated for symptoms 
compatible with gastrointestinal reflux beginning in February 
1993.  A report of VA examination for stomach disorders dated 
in May 1997 reveals complaints of stomach problems since 
service.  The examiner opined that the veteran's symptoms 
were mild and required no treatment.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey, 7 Vet. App. at 405.  The veteran has 
failed to present medical evidence of a relationship between 
any current stomach disorder and service.  There is no 
competent (i.e., medical) evidence suggesting that the 
veteran's claimed disorder is related to or otherwise had its 
origin during the veteran's active military service.  

As discussed earlier in this decision, the statements of the 
veteran and his representative are not considered competent 
evidence to prove a matter requiring medical expertise.  See 
Layno, 6 Vet. App. at 469.  As noted previously, since 
neither the veteran nor his representative has any medical 
expertise, their lay opinions do not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu, 2 Vet. App. at 494-5; Jones, 7 
Vet. App. at 137.  Moreover, there is no evidence that the 
veteran's claimed stomach disorder was chronic in service, 
and, again, to the extent that the veteran's assertions in 
this case constitute evidence of continuity of symptomatology 
since service, the Board notes that competent evidence has 
not been submitted that relates a present condition to that 
symptomatology.  See Savage, supra.  In the absence of 
competent supporting medical evidence, the veteran's claim of 
entitlement to service connection for a stomach disorder is 
not well grounded and must be denied on that basis.  

D.  Additional Consideration

As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  That notwithstanding, the Board views this discussion 
as sufficient to inform the veteran of the elements necessary 
to well ground his claims, and an explanation as to why his 
current attempt fails.


ORDER

Service connection for headaches is denied.

Service connection for allergic rhinitis is denied.

Service connection for a stomach disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

